DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 09/09/2020 by Applicant, wherein Claims 1, 10 and 17 are three/3 independent claims reciting method, apparatus and computer readable medium claims with Claims 2-9, 11-16 and 18-20 dependent on said three/3 independent claims respectively.      
One/1 IDS has been filed by the Applicant so far on 11-18-2020 that has been considered and entered.                 
This Office Action is a non-final rejection on merits in response to the original claims of 09 SEPTEMBER 2020 for its application of the same date that is titled:           “Method and Apparatus for Multi-Machine Collaborative Farming”.             
Accordingly, pending Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 10 and 17 are independent method, apparatus and computer readable medium claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations of:   establishing a plurality of communication channels in a geographic area, receiving data, determining a collaborative plan to complete a task based on the received data, and transmitting at least a portion of the collaborative plan via the plurality of communication channels.  In other words, the claim applies generally to multiple machines participating in the same task, and more particularly to multi-machine collaborative farming (per Field of the Disclosure, para [0002] of Specification).   These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations),  but for the recitation of generic computer/s and/or computer component/s such as the plurality of machines.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).                

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of a/the plurality of machines.  These elements are considered extra-solution activities.  The plurality of machines in the steps are recited at a high level of generality, i.e., as generic processors in said plurality of machines perform functions of processing data.  These plurality of machines with generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).           

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements (of the plurality of machines) in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because additional elements of the plurality of machines, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these plurality of machines with generic processors are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, the instant application’s own Specification in paras [0021]-[0022] discloses  ---  {[0021] Coordination among machines requires communication among those machines.  Because of the mobility of the machines, communication among the machines is wireless.  In one embodiment, communication among machines is facilitated by each machine communicating via a device to devices of other machines within range of a wireless transceiver of each device.  A collaborative plan for a plurality of machines to complete a task (e.g., farming, construction, surface modification, etc.) can be determined by a device located one of the plurality of machines.  A collaborative plan can also be determined by using two or more of the devices associated with the plurality of machines (e.g., distributed computing).  Alternatively, a collaborative plan can be determined by a computing device located remote from each of the plurality of machines.  For example, a computer that is in wireless communication with one or more of the plurality of machines can determine a collaborative plan.  FIG. 4 depicts a flowchart of method 400 for MMCF.  At step 402, a plurality of communication channels between a plurality of machines located in a geographic area are established.  Machines, such as agricultural or construction machines, typically have trouble communicating over significant distances and cannot transmit through obstacles.          
[0022] FIG. 5 shows device 502 which includes a transceiver and is associated with an agricultural machine.  Device 502 has signal range 520 which is the furthest distance at which device 502 can communicate with one of the other devices via one of a plurality of communication channels between device 502 and one of the other devices.  In one embodiment, the signal range of device 502 is fixed (e.g., device 502 can communication in a range of approximately 3 kilometers).  Device 502 is shown in FIG. 5 as having established a communication channel with each device 504, 506, 508, 510, and 512 within signal range 520 of device 502.  Devices 514, 516, and 518 are located outside signal range 520 and device 502 is unable to establish a communication channel with each of those devices.  In one embodiment, device 502 is also in communication with cloud 500 which, in one embodiment, is one or more computers located remote from device 502.  In one embodiment, the area in which all of the devices that are in communication with each other are located is referred to as a geographic area.  In one embodiment, the range of a particular device can be extended by using a plurality of additional devices located remote from the particular device.”}  ---  indicates that the concept of wireless communication between the plurality of machines is conventional.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent apparatus Claim 10 and independent computer readable medium Claim 17, which perform the steps similar to those of the independent method Claim 1.  Furthermore, the limitations of dependent method Claims 2-9, further narrow the independent method Claim 1 with additional steps and limitations (e.g., receiving data about location, determining a plurality of operations, determining a path, speed, and start time & start location, a period of time, establishing a communication channel using a third device, and receiving data about a quantity, a quality and a type of physical, tangible resources available, and do not resolve the issues raised in rejection of the independent method Claim 1.  Similarly, dependent apparatus Claims 11-16 and computer readable medium Claims 18-20 also further narrow their independent Claims 10 and 17, which are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.               
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-9 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2021/ 0011471 filed by Hurd, Colin Josh (hereinafter “Hurd”) in view of Pub. No. US 2013/ 0151421 filed by Van Der Ploeg et al. (hereinafter “Ploeg”), and as described below for each claim/ limitation.            

Examiner notes that all claims have been copied as recited by the Applicant to 
keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Hurd teaches ---   
1.   A method comprising:         
establishing a plurality of communication channels between a plurality of machines located in a geographic area;         
(see at least:   Hurd Abstract;  & para [0006] about {“Currently, the only way for users to simultaneously configure, control and monitor their equipment remotely is through machine to machine communication systems which do not allow full control of machinery and require human operators to be physically located in the machine. …”};  & para [0008] about {“The system presented in this disclosure uses devices connected to a server via the internet to send and receive data, configure operational settings, design operations and define geographical areas of operation which can be used to control systems onboard the machine that enable the electronic control of speed, steering and other components giving users the ability to have complete oversight and control of unmanned systems.”};  & para [0009] about {“… The system allows users to communicate directly to and coordinate the operation of multiple manned or unmanned machines simultaneously.  The system takes user inputs, or pre-configured data to create geographical field maps, machine and equipment settings and operation protocols then converts them into commands which can be used by the machine's controller to control all core aspects of mobility and operation remotely. … Lastly, the disclosure provides users with tools to define boundaries of operation, path plans based on the geographical area of use and operation protocols based on the field task to be done.”};  & para [0034] about {“… The software program is in wireless communication with a controller (such as executive controller unit (3, 9) and/or a controlling computer) on agricultural vehicle (1, 2).  The executive controller unit (3, 9) and/or a controlling computer is connected to actuators and/or electronic driven machine control devices (such as electronic steering controller (5) and electronic speed controller (6) and the like). …”};  
which together are the same as claimed limitations above)       


Hurd teaches ---            
receiving data pertaining to capabilities of each of the plurality of machines;        
(see at least:   Hurd ibidem and citations listed above;  & para [0022] about {“The invention is 
designed to combine and coordinate all vehicle machine and equipment technologies. …… As always maintained with any and/or all of the devices or components concealed and/or protected to maintain data that is or are stored on location in as pristine a state as possible, and also to maintain a capability to report this same data to at least one remote location for application specific management and redundant storage. …”};  & para [0145] about {“…… All the OEM control systems, communication systems, geographic location systems, and trouble code data storage systems, will be interfaced with this technology's control devices, communication systems and sophisticated data storage to provide and fulfill the inventions stated purpose and capabilities, which is to be a sophisticated and accountable record keeping system capable of recording and reporting back on all vehicle operation, …”};  & para [0222] about {“The local 1208 box is a remote monitoring gateway computer capable of receiving data managing it and storing it either locally and/or transferring it to other locations the local or other parts of the net work are reached either through wire or wireless communication components housed in the protected PFN. PE is to indicate its double wall structure. …”};  & para [0412] about {“…… at least one two-way communication device capable of transmitting and receiving any specific signal responsively connectable to at least one processor stored in any fashion onboard, with off-board control options, data transfer options and memory storage for any purpose to at least at one remote location; any global positioning system, multi-tasking cellular phone with tracking or RF signal locating device responsively connectable to at least one processor capable of providing time, date and geographic data for any monitoring; and/or automated and remote control functions and/or robotics as well as to transfer this data to at least one remote location.”};  which together are the same as claimed limitations above)           


Hurd teaches --- 
determining (a collaborative plan to complete a task) using the plurality of machines 
based on the received data;   and     
(see at least:   Hurd ibidem and citations listed above)       

Hurd teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a collaborative plan to complete a task’.  However, Ploeg teaches them explicitly.            
(see at least:   Ploeg Abstract and Brief Summary of the Invention in paras [0005]-[0008]; & para [0045] about {“…… These task types may be segregated into groups, or placed in an order of importance, either by the project manager 230 or by the project plan collaboration module 100.   The project manager 230 may set the threshold value to be membership in a group of tasks, or to be a certain duration a task may take to complete.”};  & para [0047] about {“… number of hours estimated for a certain task; number of team members allowed to charge time to a task; actual completion dates for a task; and cost, equipment, purchases, procurements, collaborations, or dependencies of or for the tasks within a the master project plan 126.”};  which together are the same as claimed limitations above including ‘a collaborative plan to complete a task’)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Hurd with the teachings of Ploeg.  The motivation to combine these references would be to allow the connection of any compatible device via the internet and connecting it to autonomous machinery the system presented herein gives users an easy and seamlessly way to configure, control, monitor and access data from their equipment while gaining a great deal of efficiency when conducting field operations (see para [0006] of Hurd), and to provide a project plan that also include dates or times when certain tasks are scheduled to be completed in order for the project to be completed on schedule and within an estimated budget (see para [0003] of Ploeg).            


Hurd and Ploeg teach ---    
transmitting at least a portion of the collaborative plan to each of the plurality of machines via the plurality of communication channels.        
(see at least:   Hurd ibidem and citations listed above;  & paras [0035]-[0036] about {“…… As the agricultural vehicle (1, 2) moves and the controller (such as executive controller unit (3, 9) and/or a controlling computer) executes a command and whenever it is activated it transmits position data, state data, sensor data, and any other useful data it is capable of transmitting wirelessly through local mesh network (15) and/or local Wi-Fi connection (16) and/or cellular network (17). ……… This transmitted data is then received by the system (100) through cloud service provider (14) by cloud based server application (13), analyzed and displayed in real-time or near real time to the user through user mobile device (11).”};  which together are the same as claimed limitations above to include transmit data)           
(see at least:   Ploeg ibidem and citations listed above about ‘a collaborative plan …… a task’)         




Dependent Claims 2-5 are rejected under 35 USC 103 as unpatentable over Hurd in view of Ploeg as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.              

With respect to Claim 2, Hurd and Ploeg teach ---          
2.   The method of claim 1, wherein the received data comprises:      
data pertaining to a location of each of the plurality of machines.         
(see at least:   Hurd ibidem and citations listed above;  & para [0010]/FIG.1 about {“…… in this example the second agricultural vehicle is a combine with an attached agricultural equipment which is a harvester head, in this example, the first and second agricultural vehicles have attached navigational sensors which provide location data such a NEMA strings, heading, yaw, pitch, roll, latitude and longitude, altitude speed, and other position related data to an, operably attached, integrated central processor configured with telemetry which includes a wireless communications module that facilitates communication on a number of channels or frequencies and with a number of wireless protocols to provide redundancy and durability in areas that present a wireless communication challenges, and may include a cellular modem, a Wi-Fi modem and any number of radios which may operate on various frequencies.”};  & para [0042] about {“As an example, applications which can store and analyze agronomic data (such as yield, moisture content, weight, density, location, etc.) can be configured to receive data from the agriculture vehicle (1, 2) and associated agricultural equipment (102) being used to create as-applied or yield maps which would allow the user to analyze a crop throughout growing seasons. …”};  which together are the same as claimed limitations to include ‘data pertaining to a location of each of the plurality of machines’)         
(see at least:   Ploeg ibidem and citations listed above)        



With respect to Claim 3, Hurd and Ploeg teach ---          
3.   The method of claim 2, wherein the determining the collaborative plan is based on the location of each of the plurality of machines and the capabilities of each of the plurality of machines.                
(see at least:   Hurd ibidem and citations listed above,  & paras [0010]/FIG.1 & [0042] in Claim 2 rejection about ‘data pertaining to a location of each of the plurality of machines’)          
(see at least:   Ploeg ibidem and citations listed above about ‘a collaborative plan …… a task’)          



With respect to Claim 4, Hurd and Ploeg teach ---          
4.   The method of claim 3, wherein the determining the collaborative plan further 
comprises:  
determining a plurality of operations for each of the plurality of machines.    
(see at least:   Hurd ibidem and citations listed above;  & para [0008] about {“The system presented in this disclosure uses devices connected to a server via the internet to send and receive data, configure operational settings, design operations and define geographical areas of operation which can be used to control systems onboard the machine that enable the electronic control of speed, steering and other components giving users the ability to have complete oversight and control of unmanned systems.”};  & para [0009] about {“…… operation protocols then converts them into commands which can be used by the machine's controller to control all core aspects of mobility and operation remotely.  Furthermore, the system gathers data from multiple machine controllers and other attached sensors which it uses to display relevant information, such as position, on a graphical user interface to the user while also using the data to make calculations which can be turned into commands to assist in the navigation or operation of the machine in real time. …”};  & para [0011] about {“FIG. 2. is a plan view of a flowchart of one example of use of the system presented herein, the view showing a flowchart of one manner of operation of the agricultural operation and control application presented herein, the view showing a flowchart as to how to set up agricultural vehicles (machines), agricultural equipment, agricultural fields, agricultural operations, among other settings in the agricultural operation and control application presented herein;”};  & para [0031] about {“… This action creates an field specific configuration file that is saved to a database then used by a connected machine during autonomous navigation and operation to define parameters and behaviors of the machine such as max turning radius, path planning goals, headland turning styles, or equipment settings.”};  which together are the same as claimed limitations above to include ‘a plurality of operations’)       
(see at least:   Ploeg ibidem and citations listed above about ‘a collaborative plan …… a task’)        



With respect to Claim 5, Hurd and Ploeg teach ---          
5.   The method of claim 4, wherein the determining a plurality of operations comprises:      
determining a path for each of the plurality of machines;  
determining a speed for each of the plurality of machines to traverse its respective path;    and 
(see at least:   Hurd ibidem and citations listed above;  & para [0031] about {“…… This action creates an field specific configuration file that is saved to a database then used by a connected machine during autonomous navigation and operation to define parameters and behaviors of the machine such as max turning radius, path planning goals, headland turning styles, or equipment settings.”};  & para [0040] about {“…… In doing so, the user may still find the system (100) is useful for monitoring a manned machine to log and view, machine position, speed, engine settings, operation progress and a variety of other data which can be gathered by connecting the necessary components to an agriculture vehicles (1, 2) and associated agricultural equipment (102).”};  & para [0046] about {“For example, when designing a tillage operation, the user can define areas of the route to increase or decrease depth or speed of the tillage operation. …”};   which together are the same as claimed limitations above to include ‘a path’ and ‘a speed’)         
(see at least:   Ploeg ibidem and citations listed above)          


Hurd and Ploeg teach ---          
determining operation of an implement of each of the plurality of machines.       
(see at least:   Hurd ibidem and citations listed above;  & para [0009] about {“The system presented in this disclosure includes a method of setting up fields and operations while configuring and controlling agricultural machinery with a variety of devices through an online server or through an offline local mesh network both of which have a direct link to machinery which is capable of being controlled electronically. …… Lastly, the disclosure provides users with tools to define boundaries of operation, path plans based on the geographical area of use and operation protocols based on the field task to be done.”};  which together are the same as claimed limitations above to include ‘an implement’)               
(see at least:   Ploeg ibidem and citations listed above)        




Dependent Claims 6-7 are rejected under 35 USC 103 as unpatentable over Hurd in view of Ploeg as applied to the rejection of Claims 1-5 & 8-9 above, and further in view of Pub. No. US 2020/ 0150687 filed by Halder et al. (hereinafter “Halder”), and as described below for each claim/ limitation.              

With respect to Claim 6, Hurd and Ploeg teach ---          
6.   The method of claim 5, wherein the determining the path for each of the plurality of machines comprises: 12/16Docket No. 13838.0787        
determining a start time and a start location for each of the plurality of machines to begin its respective operation.         
(see at least:   Hurd ibidem and citations listed above)       
(see at least:   Ploeg ibidem and citations listed above)        

Hurd and Ploeg teach as disclosed above, but they may not explicitly disclose about ‘a start time’ and ‘a start location’.  However, Halder teaches them explicitly.         
(see at least:   Halder Abstract and Brief Summary in paras [0004]-[0013];  & para [0060](a) about {“Task information 214 identifying the parameters of the task that describe information about particular of a task to be performed. …… In certain instances, a start time and an end time for the task may be provided.”}; & para [0109] about {“The example shown in FIG.10 illustrates three tasks T1 1002, T2 1004, and T3 1006 to be started at the same time and to be performed or executed by a set of AMs (i.e., trucks) managed by the FMS 102. …”};  AND para [0035] about {“… Other examples of an AM include, without limitation, a compactor, a digger, a spreader, surveying equipment, and the like.  The AMs 106 may include one or more autonomous vehicles (AVs), where an AV is capable of autonomously sensing its environment and navigating or driving along a path from a starting location to a destination autonomously and substantially free of any human user or manual input. …”};  & para [0073](b) about {“The sequence of unit tasks performed autonomously by the dozer may involve (1) receiving and acknowledging by the dozer to the excavator that it has received information indicating that the excavator has finished its subtask and the dozer is ready to start its subtask, and (2) communicating with the truck to cause the truck to arrive at Location A, …”};  & para [0073](c) about {“The sequence of unit tasks performed autonomously by the truck may involve (1) receiving and responding to the dozer's communication that it is ready for loading the truck at Location A, …”};  which together are the same as claimed limitations above to include ‘a start time’ AND ‘a start location’)       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Hurd and Ploeg with the teachings of Halder.  The motivation to combine these references would be to allow the connection of any compatible device via the internet and connecting it to autonomous machinery the system presented herein gives users an easy and seamlessly way to configure, control, monitor and access data from their equipment while gaining a great deal of efficiency when conducting field operations (see para [0006] of Hurd), and to provide a project plan that also include dates or times when certain tasks are scheduled to be completed in order for the project to be completed on schedule and within an estimated budget (see para [0003] of Ploeg), and present tasks that are allocated and controlled, and how the tasks are performed by a set (or fleet) of autonomous machines, either individually or cooperatively (see para [0003] of Halder).          



With respect to Claim 7, Hurd, Ploeg and Halder teach ---          
7.   The method of claim 6, wherein the determining the path for each of the plurality of machines comprises:         
determining a period of time for each of the plurality of machines to complete its path.  
(see at least:   Hurd ibidem and citations listed above)       
(see at least:   Ploeg ibidem and citations listed above)        
(see at least:   Halder ibidem and citations listed above;  & para [0011] about {“In certain examples, the control system is configured to perform a method that determines an expected time of completion for each task in the set of one or more tasks and determines an availability of each AM in the set of AMs over a period of time to perform the set of one or more tasks. …”}; & para [0059] about {“… The task information 214 may identify a set of tasks to be performed within a certain time period. …”};  & para [0060](a) about {“… Information may also be provided identi-fying a time period within which the task is to be completed.”};  & para [0060](b) about {“… The resource information 216 may include information about the availability of resources for executing the set of tasks during different time periods.”};  & para [0096] about {“Differing availabilities of the resources over different time periods. …”};  & para [0102] about {“At 806, the FMS determines the resources (e.g., AMs) available at the site for performing the tasks and, for each resource, the availability of the resource over a period of time (referred to as a “shift”). …”};  & para [0103] about {“In certain embodiments, as part of the processing in 806, the shift may further be subdivided into smaller time periods (referred to herein as sub periods). …… In certain examples, FMS 102 may obtain information related to the availability of resources during various time periods from the resource information 216 stored in the task-resource data storage system 212.”};  & para [0111] about {“At 906, the FMS determines the resources (e.g., AMs) available at the site for performing the tasks and, for each resource, the availability of the resource over a period of time (referred to as a “shift”).  For example, the FMS may use the processing depicted in block 806 (described in FIG. 8) to determine the resources available at the site for performing the tasks and the availability of the resources over the period of time. …”}; & para [0112] about {“In certain examples, the FMS 102 may obtain information related to the availability of resources during various time periods from the resource information 216 stored in the task-resource data storage system 212.”};  & para [0113] about {“In certain embodiments, the processing performed in 908, involves determining, at block 910, an optimal number of trips to be made to execute each task during each subperiod and distributing the available resources during each time period in proportion to the total number of resource hours that it takes to execute the optimal number of trips for each task during each time period and the total number of resource hours that it takes to execute all the trips across all the tasks during each time period at block 912.”};  & para [0125] about {“In certain embodiments, as part of 912, the FMS 102 distributes the available resources during each time period in proportion to the total number of resource hours that it takes to execute the optimal number of trips for each task during each subperiod and the total number of resource hours that it takes to execute all the trips across all the tasks during each subperiod. …… Hence, the available resources during each time period are distributed in proportion of the number of resource hours (operational time) needed to complete optimized number of trips for i-j task and the total number of resource hours (total operational time) needed to execute all trips across all tasks in the given window (i.e., subperiod) multiplied with the total number of available trucks.”};  & para [0127] about {“In certain embodiments, the FMS 102 may repeat the process of determining the optimal number of trips to be made to execute each task and distribute the available resources during the remaining subperiods TP2 and TP3 until all the tasks are executed within their expected completion times while ensuring that all the available resources in the given time period are completely utilized.”};  & para [0129] about {“In certain examples, the resource allocation subsystem 208 may generate an output comprising information related to each task executed during each time period based on the determination of the optimal number of trips (e.g., from Equation 1) and the determination of the distribution of the available resources during each subperiod (e.g., Equation 2). Table C is an exemplary illustration of the information that is output for a set of tasks that involve the movement of a set of materials from various source locations to different destination locations at different time periods.”};  which together are the same as claimed limitations above to include ‘a period of time … to complete’)      




Dependent Claim 8 is rejected under 35 USC 103 as unpatentable over Hurd in view of Ploeg as applied to the rejection of Claims 1-5 above, and further in view of Pub. No. US 2016/ 0134994 filed by Kellner et al. (hereinafter “Kellner”), and as described below for each claim/ limitation.              

With respect to Claim 8, Hurd and Ploeg teach ---          
8.   The method of claim 1, wherein the establishing a plurality of communication channels comprises:         
determining that (two devices cannot communicate) with each other;   and  
establishing (a communication channel) between the two devices (using a third device)  that is in range of each of the two devices.           
(see at least:   Hurd ibidem and citations listed above)       
(see at least:   Ploeg ibidem and citations listed above)        

Hurd and Ploeg teach as disclosed above, but they may not explicitly disclose about ‘two devices cannot communicate’ and ‘a communication channel …… using a third device’.  However, Kellner teaches them explicitly.         
(see at least:   Kellner Abstract and Brief Description in paras [0006]-[0009];  & para [0051] 
about {“For example, a determination may be made as to whether at least two or more communication devices 204 onboard the vehicle are operational.  If only one or none of the communication devices 204 onboard the vehicle are operational, then the vehicle may not be capable of communication with other vehicles.”};  & para [0067] about {“For example, a determination may be made as to whether at least two or more communication devices 204 onboard one or more of the remote vehicles are operational.  If only one or none of the communication devices 204 onboard one or more of the remote vehicles is operational, then that remote vehicle may not be capable of communication with the lead vehicle.”};  & para [0076] about {“the method also can include wirelessly communicating a first off-board message from the first communication device to one or more third communication devices disposed onboard the one or more second vehicles, determining receipt of the first off-board message at the one or more third communication devices, wirelessly receiving a second off-board message at the second communication device from the one or more third communication devices, …”};  & para [0086] about {“In one aspect, the first communication device also is configured to wirelessly communicate a first off-board message to one or more third communication devices disposed onboard the one or more second vehicles and the second communication device also is configured to wirelessly receive a second off-board message at the second communication device from the one or more third communication devices.  The one or more processors can be configured to determine receipt of the first off-board message at the one or more third communication devices and receipt of the second off-board message at the second communication device.  The one or more processors also may be configured to determine one or more third operative states of the one or more third communication devices based at least in part on the receipt of the first off-board message at the one or more third communication devices and the receipt of the second off-board message at the second communication device.”};  & para [0092];  & Claims 6, 14 and 20;  which together are the same as claimed limitations above to include ‘two devices cannot communicate’ and ‘a communication channel …… using a third device’)        

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Hurd and Ploeg with the teachings of Kellner.  The motivation to combine these references would be to allow the connection of any compatible device via the internet and connecting it to autonomous machinery the system presented herein gives users an easy and seamlessly way to configure, control, monitor and access data from their equipment while gaining a great deal of efficiency when conducting field operations (see para [0006] of Hurd), and to provide a project plan that also include dates or times when certain tasks are scheduled to be completed in order for the project to be completed on schedule and within an estimated budget (see para [0003] of Ploeg), and to provide known vehicle systems that use wireless communication between the locomotives for coordinating the tractive and/or braking efforts, and the remote locomotives receive the commands and implement the tractive efforts and/or braking efforts directed by the commands (see para [0003] of Kellner).      




Dependent Claim 9 is rejected under 35 USC 103 as unpatentable over Hurd in view of Ploeg as applied to the rejection of Claims 1-5 above, and further in view of Pub. No. US 2008/ 0091309 filed by Walker, Richard C.  (hereinafter “Walker”), and as described below for each claim/ limitation.              

With respect to Claim 9, Hurd and Ploeg teach ---          
9.   The method of claim 2, wherein the received data further comprises:        
data pertaining to functional capabilities and physical aspects of each of the plurality of 
machines;   and  
data pertaining to (a quantity), (a quality) and (a type of physical), tangible resources available to each of the plurality of machines.         
(see at least:   Hurd ibidem and citations listed above)       
(see at least:   Ploeg ibidem and citations listed above)        

Hurd and Ploeg teach as disclosed above, but they may not explicitly disclose about ‘a quantity’, ‘a quality’ and ‘a type of physical’.  However, Walker teaches them explicitly.         
(see at least:   Walker Abstract and Field of the invention in paras [0003]-[0009];  & para [0213] about {“900*s is a block at the bottom of the page and its functions can be performed by both the one and two-way PFNs. 900*s is the special sensors section that will be gathering application specific data for any application specific requirement, e.g., hazardous materials, or anything that can be detected qualified and quanitized and transduced into an electronic signal for the processor software to evaluate through compare lists programming in any application specific software running in a PFN or as burned in firmware on simple device where simple PFNs are set up as environmental specific sensors and are powered by solar cells and backed with batteries.  …”}; AND para [0149] about {“Either and/or all the systems will be able to preserve and protect software determined relevant as application specific data for authorized retrieval from a physical and legally protected area.  Even though the functions are given different numbers here for easier understanding; the data will be stored primarily in two forms on any vehicle and/or piece of equipment. …”}; & para [0158] about {“… then clear the vehicle TC (trouble code) with the information saved either in a remote location or physically recovered in a portable data storage system, all managed by the TRAC software, programs and protocols. …”};  & para [0181] about {“… Along with all of the video or visual camera systems running on-board to pick up and record physical data (which is transduced to an analog and/or digital signal for software comparisons and/or algorithms) with other additional guidance information.…”}; which together are the same as claimed limitations above to include ‘a quantity’, ‘a quality’ AND ‘a type of physical’)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Hurd and Ploeg with the teachings of Walker.  The motivation to combine these references would be to allow the connection of any compatible device via the internet and connecting it to autonomous machinery the system presented herein gives users an easy and seamlessly way to configure, control, monitor and access data from their equipment while gaining a great deal of efficiency when conducting field operations (see para [0006] of Hurd), and to provide a project plan that also include dates or times when certain tasks are scheduled to be completed in order for the project to be completed on schedule and within an estimated budget (see para [0003] of Ploeg), and to work with all willing technologies to develop a secure and accountable communication and control systems for every piece of Machinery through a Machine Messaging Network/ MMN (see para [0012] of Walker).        




With respect to Claims 10-16, the limitations of these apparatus claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-9 as described above using cited references of Hurd, Ploeg, Halder, Kellner and Walker, because the limitations of these apparatus Claims 10-16 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-9 as described above.               

With respect to Claims 17-20, the limitations of these computer readable medium claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-9 as described above using cited references of Hurd, Ploeg, Halder, Kellner and Walker, because the limitations of these computer readable medium Claims 17-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-9 as described above.               

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.       

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691